TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00040-CR


Jimmy Lee Jackson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. A-04-0831-S, HONORABLE BARBARA WALTHER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Jimmy Lee Jackson guilty of possessing ephedrine and
anhydrous ammonia with intent to manufacture methamphetamine.  See Tex. Health & Safety Code
Ann. § 481.124(a)(1), (2) (West Supp. 2004-05).  The court assessed punishment for each count at
twenty years' imprisonment. (1)
Jackson's court-appointed attorney filed a brief concluding that the appeal is frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
by presenting a professional evaluation of the record demonstrating why there are no meritorious
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).  Jackson received a copy of counsel's brief and was advised of his right to examine the
appellate record and to file a pro se brief.  
Jackson did not file a pro se brief, but he did file a copy of his pro se motion for
appeal originally filed in the trial court.  In this document, Jackson complains that he did not receive
effective assistance of counsel at trial.  Jackson's claim is based on assertions of fact not supported
by the record before us.
We have reviewed the record, counsel's brief, and Jackson's motion for appeal.  We
find nothing in the record that might arguably support the appeal.  Counsel's motion to withdraw is
granted.
The judgments of conviction are affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Affirmed
Filed:   August 10, 2005
Do Not Publish
1.        The indictment contained five counts.  The State abandoned count five.  The court granted
Jackson's motion for a directed verdict of acquittal on counts one and two.  Jackson was convicted
on counts three and four.